* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. English translation for reference purpose only Exhibit Supplementary Agreement Ⅴ Ref. no.: JA4DAB09080 Dated on:2009-03-31 Signed at：Zhabei District, Shanghai Related Contract No.:YGX0708100001& YGX0711150001-122 PARTY A Zhejiang Yuhui Solar Energy Source Co., Ltd. TEL 0086-573-4773130 FAX 0086-573-4773063 ADD. No. 8 Baoqun Road, Yao Zhuang Town Industrial Park, Jiashan, Zhejiang PARTY B JingAo Solar Co., Ltd. TEL 0086-21-60955851 FAX 0086-21-60955850 ADD. No. 36 Jiangchang San Rd., Zhabei District, Shanghai, China Party A and Party B have entered into Sale and Purchase Contracts with contract No. as YGX0708100001 and YGX0711150001-122 (hereinafter refereed to as “Original Long-term Contract”),. After friendly negotiations, both parties agree to enter into a supplement agreement as follows: 1.
